Citation Nr: 0915742	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  08-04 649	)	DATE
	)
	)

On appeal from the
Department of  Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

1.  Entitlement to eligibility for educational benefits under 
Chapter 30, Title 38, United States Code (also known as 
Montgomery G.I. Bill (MGIB) benefits). 

2.  Entitlement to educational assistance benefits under 
Chapter 1606, Title 10, United States Code (Montgomery GI 
Bill - Selected Reserve (MGIB-SR)).

3.  Entitlement to educational assistance benefits under 
Chapter 1607, Title 10, United States Code (Reserve 
Educational Assistance Program (REAP)


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army 
from February 1976 to May 1985, followed by service as a 
member of the Army National Guard from November 30, 1990 to 
July 31, 2003.  He also served on active duty with the United 
States Army from October 2001 to January 2003.  On August 1, 
2003, the Veteran was transferred to the Army Reserve-Retired 
Reserves. 

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from administrative decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which handles education claims.  The RO in 
Columbia, South Carolina normally has jurisdiction of the 
Veteran's claims file.

The record reflects that the Veteran requested a Travel Board 
hearing in his February 2008 VA Form 9.  However, the record 
reflects that the Veteran failed to appear for his hearing 
scheduled in June 2008 and has offered no explanation for 
such failure.  Accordingly, the Veteran's hearing request is 
considered withdrawn. 38 C.F.R. § 20.704(d) (2008). 

The Board notes that, like the RO, the Board has considered 
entitlement to basic eligibility for education benefits under 
38 U.S.C.A Chapter 30, as well as Chapter 1606 and Chapter 
1607, Title 10 of the United States Code.  Accordingly, the 
issues on appeal are reflected on the title page of this 
decision.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  Since the Veteran first entered active duty in February 
1976 and separated before July 1985, and he had not 
previously participated in the former Chapter 34 program, he 
is not entitled to educational benefits under Chapter 30, 
Title 38.
 
3.  The Department of Defense (DOD) has determined that the 
Veteran is not eligible for education benefits under the 
MGIB-SR and REAP programs because his eligibility was 
terminated on August 1, 2003 when the Veteran was honorably 
discharged upon transfer to the Retired Reserves and he did 
not re-affiliate within 12 months. 


CONCLUSIONS OF LAW

1.  The requirements for VA educational benefits under 
Chapter 30, Title 38, United States Code have not been met.  
38 U.S.C.A. § 3011 (West 2002);  38 C.F.R. § 21.7040 (2008). 

2.  The claim of entitlement to basic eligibility for 
education benefits under MGIB-SR, pursuant to Chapter 1606, 
Title 10, United States Code, is without legal merit.   
10 U.S.C.A. § 16132 (2008); 38 C.F.R. §§ 21.7520, 21.7540, 
21.7550 (2008).

3.  The claim of entitlement to basic eligibility for 
education benefits under REAP, pursuant to Chapter 1607, 
Title 10, United States Code, is without legal merit.  10 
U.S.C.A. §§ 16161-16165 (West 2002); 38 C.F.R. §§ 21.7540, 
21.7550 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The  Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2008) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

In connection with the matters herein decided, the Veteran 
and his representative have been notified of the reasons for 
the denial of the claims, and have been afforded the 
opportunity to present evidence and argument with respect to 
the claims.  The Board finds that these actions are 
sufficient to satisfy any duties to notify and assist owed 
the Veteran.  As will be explained below, the claims lack 
legal merit.  As the law, and not the facts, is dispositive 
of the claims, the duties to notify and assist imposed by the 
VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 
129, 132 (2002).

II.  Educational Assistance Benefits

A.  Chapter 30, Title 38, United States Code

The Veteran served on active duty from February 24, 1976, to 
May 25, 1985, and from October 11, 2001, to January 9, 2003.  
He also had service with the Army National Guard from 
November 30, 1990 to July 31, 2003, and was transferred to 
the United States Army-Retired Reserves on August 1, 2003. 

In general, an individual may be entitled to educational 
assistance under Chapter 30 if he or she first entered on 
active duty as a member of the Armed Forces after June 30, 
1985, or was eligible for educational assistance allowance 
under Chapter 34 as of December 31, 1989.  38 U.S.C.A. § 
3011(a)(1); 38 C.F.R. § 21.7040.  

In this case, the evidence of record indicates that the 
Veteran first entered active duty in February 1976.  
Furthermore, VA does not have a record of the Veteran 
participating in the former Chapter 34 program.  Further he 
was separated before July 2005.  Therefore, he does not 
qualify for Chapter 30 educational benefits under 38 U.S.C.A. 
§ 3011(a)(1)(A). 

B.  MGIB-SR

The MGIB-SR program (Chapter 1606, of Title 10, United States 
Code) is an educational assistance program enacted by 
Congress. This program is for members of the Selected Reserve 
of the Army, Navy, Air Force, Marine Corps, and Coast Guard, 
and the Army and Air National Guard.  The Reserve components 
decide who is eligible for the program. VA makes the payments 
for the program.  Chapter 1606 assists eligible persons to 
further their education after high school.  It provides 
educational assistance for people enrolled in approved 
programs of education or training.  It is the first such 
program that does not require service in the active Armed 
Forces in order to qualify.  38 C.F.R. §§ 21.7520, 21.7540 
(2008).

Educational benefits are available to members of the Selected 
Reserve under Chapter 1606, Title 10, United States Code.  
See 10 U.S.C.A. § 16132 (West 2002).  In pertinent part, a 
reservist initially becomes eligible when he/she enlists, 
reenlists, or extends an enlistment as a reservist so that 
the total period of obligated service is at least 6 years 
from the date of such enlistment, reenlistment, or extension.  
38 C.F.R. § 21.7540.  If a reservist is serving in the 
Selected Reserve, but does not have a 6 year contract, he/she 
does not have a basic eligibility date. The basic eligibility 
date is the date on which service commences for the 
contracted 6 year period.

A reservist's period of eligibility expires effective the 
earlier of the following dates: (1) the last day of the 10- 
year period beginning on the date the reservist becomes 
eligible for educational assistance; or (2) the date of 
separation from the Selected Reserve.  38 C.F.R. § 
21.7550(a).  The reservist may still use the full 10 years if 
he/she leaves the Selected Reserve because of a disability 
that was not caused by misconduct, the reservist's unit was 
inactivated during the period from October 1, 1991, through 
September 30, 1999, or in certain instances when the 
reservist is involuntarily separated.  38 C.F.R. §21.7550(c), 
(d).

Regulations provide that a determination of an individual's 
eligibility for Chapter 1606 benefits is to be made by the 
Armed Forces.  38 C.F.R. § 21.7540(a).

In a January 2007 correspondence, the RO informed the Veteran 
that his claim for educational assistance under Chapter 1606 
had been denied.  The RO indicated that basic eligibility to 
the program was determined by DOD.  In that regard, the RO 
reported that the DOD found him ineligible for Chapter 1606 
benefits because he had left the Selected Reserves. 

The Board acknowledges the Veteran's contentions, but notes 
the law is clear that VA may only pay educational assistance 
to an eligible Veteran under the provisions of the law.  
Neither the RO nor the Board is free to disregard laws and 
regulations enacted for the administration of VA educational 
programs.  The eligibility requirements for educational 
assistance are prescribed by Congress and regulations enacted 
by the Armed Forces and VA.  In this regard, the Board again 
notes that DOD has not certified the Veteran as being 
eligible for education benefits under Chapter 1606.  The law 
in this case, therefore, and not the evidence, is dispositive 
of the appeal.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

C.  REAP

The Board notes that the law provides educational assistance 
to members of the reserve components called or ordered to 
active service in response to a war or national emergency 
declared by the President or the Congress, in recognition of 
the sacrifices that those members make in answering the call 
to duty.  DOD and the Department of Homeland Security 
determine who is eligible for the benefits and VA administers 
the program and pays benefits from funds contributed by DOD  
to each member entitled to educational assistance.  10 
U.S.C.A. §§ 16161, 16162, 16163.  

On or after September 11, 2001, a member of a reserve 
component is entitled to educational assistance if the member 
(1) served on active duty in support of a contingency  
operation for 90 consecutive days or more; or (2) in the case  
of a member of the Army National Guard of the United States 
or the Air National Guard of the United States, performed 
full time National Guard duty under section 502(f) of title 
32 for 90 consecutive days or more when authorized by the 
President or Secretary of Defense for the purpose of 
responding to a national emergency declared by the President 
and supported by Federal funds.  10 U.S.C.A. § 16163(a).  

A member remains entitled to educational assistance while 
serving (1) in the Selected Reserve of the Ready Reserve, in 
the case of a member called or ordered to active service 
while serving in the Selected Reserve; or (2) in the Ready 
Reserve, in the case of a member ordered to active duty while 
serving in the Ready Reserve (other than the Selected 
Reserve).  10 U.S.C.A. § 16164(a).

Educational assistance may not be provided or, if being 
provided, shall be terminated (1) if the member is receiving 
financial assistance under section 2107 of this title as a 
member of the Senior Reserve Officers' Training Corps 
program; or (2) when the member separates from the Ready 
Reserve, as provided for under section 16164(a)(1) or section 
16164(a)(2), as applicable, of this title.  10 U.S.C.A.  § 
16165(a).

In the present case, the Veteran initially established 
eligibility to REAP as a member who was called up from the 
Selected Reserve and continued to serve in the Selected 
Reserve.  However, DOD has determined that the Veteran is no 
longer eligible for education benefits under REAP because he 
left the Selected Reserves and was transferred to the Retired 
Reserve on August 1, 2003.  VA has no authority to alter the 
eligibility determination made by DOD or establish any other 
termination date, in light of the DOD determination.  The 
regulations clearly reflect that determinations of 
eligibility for REAP benefits are within the sole purview of 
the Armed Forces.  38 C.F.R. §§ 21.7540, 21.7550 (2008).

D.  All educational benefits

The Board is very sympathetic to the Veteran's contentions, 
especially in view of his many years of service.  However, 
the law is clear that VA may only pay educational assistance 
to an eligible Veteran under the provisions of the law.   
Neither the RO nor the Board is free to disregard laws and 
regulations enacted for the administration of VA educational 
programs.  The eligibility requirements for educational 
assistance are prescribed by Congress and regulations enacted 
by the Armed Forces and VA.  The law in this case, therefore, 
and not the evidence, is dispositive of the appeal.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  As such, eligibility for 
educational assistance under both Chapter 1606 and 1607, 
Title 10, United States Code, and under Chapter 30, Title 38, 
United States Code, are not established.

The Board notes that the Veteran may be eligible for the Post 
9-11 GI Bill education benefits based upon his honorable 
service.  The Post 9-11 GI Bill benefits are effective August 
1, 2009.  However, the Board intimates no opinion as to the   
Veteran's eligibility under this new program in this 
decision.  


ORDER

Eligibility for educational benefits under Chapter 30, Title 
38, United States Code, also known as (MGIB), is denied. 

Eligibility for educational assistance benefits under Chapter 
1606, Title 10, United States Code (MGIB-SR), is denied.

Eligibility for educational assistance benefits under Chapter 
1607, Title 10, United States Code (REAP), is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of  Veterans Affairs


